Citation Nr: 1228115	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-45 727	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for right knee disability. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from June 1988 to June 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In a statement received in July 2008, the Veteran requested an increased rating for right knee disability.  However, service connection had not been established for such right knee disability, and the RO duly interpreted the claim as one for service connection.  The RO determined that service connection had previously been denied for right knee disability, but the claims file had been lost.  The present claims file has been rebuilt, but it does not include service records or any earlier VA adjudication documentation regarding the right knee.  

During the course of the present appeal, the Veteran began referring to left knee disability as well.  The RO issued a rating decision in April 2012 finding that new and material evidence had not been received to reopen a left knee claim.  The Veteran was furnished notice of that denial and notice of appellate rights by letter that same month.  The record before the Board at this time does not show that a notice of disagreement has been received to initiate an appeal from that determination.  Accordingly, the left knee issue is not in appellate status at this time.  However, the Board directs the Veteran's attention to the fact that the one year period for filing a notice of disagreement has not yet expired.  

The reopened claim for service connection for a right knee disability pursuant to the adjudication below is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A prior final rating decision denied entitlement to service connection for right knee disability. 

2.  Certain evidence received since the final rating decision relates to unestablished facts necessary to establish the claim for service connection for a right disability and raises a reasonable possibility of substantiating this claim. 



CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for right knee disability has been received; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The record currently before the Board is contained in a rebuilt claims file, and this record does not contain the original rating decision, the date of which is unknown, denying the claim for service connection for a bilateral knee disability as referenced in the December 2008 rating decision.  However, certain rating decisions dated in 2004 in connection with unrelated claims did list a bilateral knee condition as not service connected/not subject to compensation.  The Board therefore views these 2004 rating decisions as showing that VA had already considered bilateral knee disability as related to service and had determined that service connection was not warranted.  As noted in the introduction, only the right knee disability is currently before the Board.  Thus, for the purposes of this decision, it will be assumed that there has been a final rating decision addressing the claim for service connection for a right knee disability.  Such final decisions may only be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998). 

The RO in adjudications beginning with its December 2008 rating decision found that new and material evidence had not been received to reopen the claim for service connection for a right knee disability.  Notwithstanding this determination by the RO, the Board has a legal duty to consider the requirement of whether new and material evidence has been submitted.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  "New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Board finds that in light of the fact that the rebuilt claims file does not contain the original rating decision denying service connection for a bilateral knee disability, it is not possible to inform the Veteran of the bases of this denial as required Kent v. Nicholson, 20 Vet. App. 1 (2006).  In addition, the credibility of any evidence and contentions received sine this decision must be presumed, and such evidence includes VA outpatient treatment reports from 2002 reflecting right knee pain and statements from the Veteran asserting that as a result of the "wear and tear" of his service in the Unites States Marine Corps, to include having to carry military equipment for long distances, he developed a right knee disability that continues to bother him.  Therefore, and bearing in mind that the Veteran should not be prejudiced by the fact the bases of the original denial of service connection are not known, the Board finds that additional evidence and statements received since the final rating decision in question relates to unestablished facts necessary to establish the claim for service connection for a right knee disability.  As such, the claim for service connection for a right knee disability is reopened.  38 C.F.R. § 3.156(a); Shade, supra.

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case at this time.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed by the Board in the remand section of this decision.  See generally, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

The claim for service connection for right knee disability is reopened.  To this extent, the appeal is granted, subject to the directives in the following remand section of this decision. 


REMAND

In view of the reopening of the claim for service connection for a right knee disability, the Board believes that a VA examination is now necessary to fully assist the Veteran with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board also notes that 2004 rating decisions show that the Veteran was represented by the Texas Veterans Commission.  Appropriate action to clarify representation is therefore appropriate since the case must be returned to the RO for other development.    

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be asked to clarify whether he wishes to be  represented by the Texas Veterans Commission as they appear to have represented him in prior claims.  He should be furnished an appropriate form for appointing Texas Veterans Commission, or another service organization, as his representative if he so wishes.  

2.  If the Veteran does appoint Texas Veterans Commission as his representative, the RO should contact that organization and request that a search be made of their files for any documents/evidence related to any prior claim(s) for knee disability which they may have been involved in. 

3.  The RO should again request that the Veteran furnish information regarding medical treatment for his right knee during service and after discharge from service.  The RO should take appropriate action to request treatment records from any medical care providers identified by the Veteran. 

4.  The Veteran should then be scheduled for an appropriate VA examination to determine the etiology of any current right knee pathology.  It is imperative that the claims file be made available to and be reviewed by the examiner.  Any medically indicated tests should be accomplished.  The examiner should clearly set forth the medical diagnoses for all current disorders of the right knee found on examination. The examiner should then offer a response to the following: 

For each current right knee disability shown, is at least as likely as not (a 50% or higher degree of probability) that any such disability is causally related to the Veteran's period of active duty service, to specifically include the rigors coincident with carrying heavy equipment for extended periods of time typical of duty in the United States Marine Corps?   

A detailed rationale should be furnished for the opinion. 

5.  In the interest of avoiding further remand, the RO should review the medical opinion and/or examination report obtained and ensure that an adequate opinion with rationale has been offered. 

6.  After completion of the above and any further development deemed necessary by the RO, the claim for service connection for a right knee disability should be readjudicated under a merits analysis.  If the benefit sought is not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


